812 F.2d 1023
UNITED STATES of America, Plaintiff-Appellee,v.Musa "Moses" SWEISS, Defendant-Appellant.
No. 85-2568.
United States Court of Appeals,Seventh Circuit.
Feb. 6, 1987.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  John A. Nordberg, Judge.
Prior report:  7th Cir., 800 F.2d 684.
Before CUMMINGS, FLAUM and RIPPLE, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing and suggestion for rehearing en banc filed in the above-entitled cause by defendant-appellant, a majority of the judges on the original panel have voted to grant a rehearing.  Accordingly,


2
IT IS ORDERED that the aforesaid petition for rehearing be, and the same is hereby, GRANTED.  The suggestion for rehearing en banc is DENIED.


3
The above entitled cause is set for oral argument on February 18, 1987 at 3:30 P.M.